(Por la corte, a propuesta del
Juez Presidente Señor del Toro.)
A la moción del apelado José Amador Pérez solicitando la desestimación del recurso, examinada la oposición de la ape-lante y los documentos acompañados a la una y la otra y oídos los abogados de ambas partes, apareciendo que si bien la apelación se ha dilatado de modo extraordinario ello se debe no sólo a la parte apelante si que también a la parte apelada, y apareciendo además que se trata de una transcrip-*983ción voluminosa en la que se introdujeron enmiendas, -habién-dose celebrado la última vista en relación con las mismas des-pués de archivada la moción de desestimación, no resultando clara la negligencia de la apelante, sin que se pueda apreciar por falta de base suficiente si la apelación es o no frívola, se declara sin lugar la moción del apelado.